THOMPSON, Judge,
concurring specially.
I agree with the main opinion’s determination that the trial court lacked jurisdiction to enter a “judgment” on remand before this court issued a certificate of judgment. I note that arguments pertaining to that “judgment” are not appropriate in an application for rehearing of this court’s May 2, 2003, opinion.
In addition to the issue pertaining to the May 6, 2003, “judgment,” the father, in his brief on application for rehearing, argues that this court should have, in its original May 2, 2003, opinion, reversed the trial court’s denial of his petition to modify custody; it is appropriate for this court to consider that issue on application for rehearing. -1 believe that this court’s opinion on original submission adequately addressed the father’s arguments as to the custody issue. Therefore, I concur in the main opinion’s overruling of the father’s application for rehearing.
CRAWLEY, J., concurs.